

116 HR 8065 IH: Guaranteed Income Pilot Program Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8065IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo establish a pilot program providing certain individuals with a guaranteed monthly income, to study the effect of a guaranteed monthly income on such individuals, and for other purposes.1.Short titleThis Act may be cited as the Guaranteed Income Pilot Program Act of 2020.2.FindingsCongress finds the following:(1)Too many Americans cannot achieve financial stability due to income volatility, the rising cost of living, wage stagnation, and a lack of affordable housing.(2)Real wages have failed to keep pace with inflation, meaning the purchasing power of American households has not changed in 40 years.(3)Income volatility, defined as an annual income fluctuation of 25 percent or more, impacts nearly half of the United States population.(4)40 percent of American households indicate that they would face difficulty covering a $400 emergency expense with readily available cash or a checking account.(5)Full-time minimum wage earners cannot afford an average 2-bedroom apartment anywhere in the United States.(6)The changing nature of the economy, including the rise of the gig economy, unemployment risks posed by automation, and the fluctuating nature of waged labor, will result in increased income volatility and prohibit upward economic mobility.3.Guaranteed income pilot program(a)In generalThe Secretary, in consultation with the Commissioner of Internal Revenue, shall establish and implement a 3-year pilot program (hereinafter referred to as the program) to provide a guaranteed monthly income to certain eligible individuals in accordance with this section.(b)Income subsidy(1)Selection of participating eligible individualsThe Secretary, in consultation with the Commissioner and the external partner selected pursuant to subsection (d), shall develop selection criteria that the Secretary will use to select 12,000 total eligible individuals for participation in the program.(2)Amount of income subsidyOf the eligible individuals participating in the program, 6,000 shall receive a cash payment each month equal to the fair market rent for a 2-bedroom home in the zip code in which the eligible individual resides, or a substantially similar amount as determined by the Secretary, in consultation with the Commissioner and the external partner.(3)Monthly distribution of income subsidyEach participating eligible individual shall receive the cash payment on the 15th day of each month.(c)Responsibilities of Commissioner of Internal RevenueThe Commissioner of Internal Revenue shall be responsible for—(1)providing the Secretary access to tax records to administer and study the program under this section;(2)updating the Secretary and the external partner on changes to the taxable income of a participating eligible individual.(d)External partner(1)SelectionThe Secretary shall select an external partner to provide assistance with the design, administration, and evaluation of the program.(2)QualificationsAn organization selected to be the external partner shall have demonstrated experience in—(A)mixed-methods experimental design; and(B)implementing cash-transfer programs.(3)ConfidentialityThe external partner, and any employee of the external partner, shall be treated as a Federal employee for purposes of section 6103 of the Internal Revenue Code of 1986 (26 U.S.C. 6103).(4)Data collectionThe external partner shall collect data from participating eligible individuals as necessary to complete the study and reports required under section 4, and to conduct any additional research as the Secretary determines necessary.(e)Disregard of cash payments for purposes of all Federal and Federally assisted programsNotwithstanding any other provision of law, any payment made to participating eligible individuals under this section shall not be taken into account as income, and shall not be taken into account as resources for a period of 12 months from receipt, for purposes of determining the eligibility of such eligible individual (or any other individual) for benefits or assistance (or the amount or extent of benefits or assistance) under any Federal program or any State or local program financed in whole or in part with Federal funds.4.Study and report(a)Study on pilot programThe Secretary, in collaboration with the Commissioner and the external partner, shall conduct a study on outcomes of the program.(b)Interim reportNot later than 24 months after participating eligible individuals have been begun participating in the program, the Secretary, in consultation with the Commissioner of Internal Revenue and the external partner, shall provide an interim report on the program under section 3 to the Congress.(c)Final reportNot later than 12 months after the conclusion of the program under section 3, the Secretary, in consultation with the Commissioner of Internal Revenue and the external partner, shall provide a final report on the program to the Congress, including an analysis of—(1)the effect of the monthly income subsidy provided in section 3 on—(A)micro-economic outcomes of participating eligible individuals;(B)the health of participating eligible individuals;(C)the social costs of income volatility, including connections with income fluctuation and health, education, employment, childcare, and other outcomes as determined appropriate by the Secretary; and(2)the feasibility of expanding the program under section 3 to include a larger number of participants.5.DefinitionsIn this Act:(1)CommissionerThe term Commissioner means the Commissioner of the Internal Revenue Service.(2)Eligible individualThe term eligible individual means an individual taxpayer between the ages of 18–65.(3)External partnerThe term external partner means a non-partisan research agency or a non-profit academic institution with expertise in social science experimentation.(4)Fair market rentThe term fair market rent means the applicable fair market rent established under section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. 6.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $285,000,000 for each of the fiscal years 2021 through 2024.